Birdzell, J.
(specially concurring). In granting the new trial the trial judge indicated that the verdict was, in his judgment, excessive, and he based this conclusion upon the proposition that a farm of 60 acres, situated as the farm in question was situated, is worth as much per acre as a farm of Y0 acres. This is not a question of law, but one of fact, and the proposition is clearly one concerning which reasonable men might well differ. It is therefore a question concerning which a jury may ordinarily be trusted to form a rational conclusion. There are no-circumstances going to indicate that the jury was swayed by passion or prejudice, other than that they have found a verdict for $450 where the judgment of the trial court was that the verdict should not have exceeded $200. There was ample evidence to support the verdict of the jury, and, except upon the hypothesis of the trial judge, it cannot be fairly said that the evidence was insufficient to sustain the verdict. Since this hypothesis cannot be accepted as absolute, it seems to me that the granting of a new trial was an abuse of discretion. In so far as the granting of the motion is based upon the insufficiency of the evidence, it was. *250-apparently tested according to an absolute standard that does not amount to a rule of law. The statute authorizing the granting of new trials is not designed for the purpose of enabling a trial judge to substitute his judgment as to what the verdict should be for that of the jury.
It is true that, as a general proposition, an appellate court is reluctant to disturb an order granting a new trial; but where, as in the case at bar, the entire difference between the damages allowed by the jury and damages which the trial court thought the evidence fairly warranted will surely be consumed in repeated litigation, the ends of justice require closer scrutiny of the order.
Being of the opinion that the evidence so clearly substantiates the verdict that it cannot be said to be insufficient for that purpose, I concur in the reversal of the order granting a new trial.